Per Ouriam.

The court cannot take notice of agreements between attorneys, unless reduced to writing. If it is intended to waive the rule on this subject, the motion must be withdrawn ; otherwise judgment of nonsuit must be entered, unless tbe plaintiff stipulate and pay costs.[1]
Motion granted nisi

 Parker v. Root, 1. J. R. 320; Combs v. Wyckoff, 1 Cai. R. 147; Shadwick v. Phillips, 3 Cai. R. 129; Dubois v. Roosa, 3 J. R. 135; Brandt ex dem. Palmer v. Borrian, 3 Cai. R. 131; Griswold v. Lawrence, 1 J. R. 507; Browes v. Wellington, 1 Sandf. E. 664.